Citation Nr: 0328698	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1. Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated at 20 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to February 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).


REMAND

The veteran has reported increased pain in the knee joints, 
muscle pain and cramping around the knees, and extreme 
burning sensation in the joints and muscles of his knees.  He 
has reported being given a cane to aid with his getting 
around.  The veteran also reported that x-rays show prominent 
degenerative changes in both knees and the range of motion 
studies showed varying limitation of motion of many joints.  
There is a December 2000, VA examination which diagnosed the 
veteran with rheumatoid arthritis affecting the ankles, 
knees, hips, shoulders and hands, however a rheumatology 
evaluation of March 2002, reports that the veteran may have 
had a misdiagnosis of rheumatoid arthritis back in the 1970s, 
since he currently has no evidence of rheumatoid arthritis at 
present.  Based on the facts of this case and the conflicting 
opinions regarding the veteran's rheumatoid arthritis, a 
current VA examination should be provided, since it is 
unclear as to the current symptomatology related to the 
service-connected disability and severity of the 
symptomatology.

It was noted in 2002 that the arthritis might have been 
inflammatory osteoarthritis leading to degenerative joint 
disease.  In any event, it is necessary to ascertain the 
current manifestations that are reasonably attributed to the 
service connected knee pathology.

In addition, the United States Court of Appeals for Veterans 
Claims held in Holland v. Brown, 6 Vet. App. 443 (1994) that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability 
is "inextricably intertwined" with a rating increase claim 
on the same condition.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his increased rating claim 
for rheumatoid arthritis.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The veteran should be scheduled for a 
VA orthopedic examination, to 
determine the current nature and 
extent of his service-connected 
rheumatoid arthritis.  The claims file 
should be made available and reviewed 
by the examiner in connection with the 
examination.  All indicated special 
tests and studies should be 
accomplished and included with the 
examination report.  

All disability should be evaluated in 
relation to its history with emphasis 
on the limitation of activity and 
functional loss due to pain imposed by 
the disability at issue in light of 
the whole recorded history and due 
solely to the service connected 
disability.

The examiner should indicate whether 
there is evidence of rheumatoid 
arthritis as an active process or the 
residuals of an active process or if 
there are constitutional 
manifestations associated with active 
joint involvement.  If there are other 
arthritic manifestations, those too 
should be noted and if they are 
related to the service connected 
disorder, that should be noted for the 
record.  The examiner should describe 
the motion of the joints, identify 
what is normal joint motion and 
discuss any limitations.  Further 
functional limitation caused by pain 
should be set forth.  The factors upon 
which any medical opinion is based 
should be set forth for the record.  
Again, if there are both service 
connected and non-service connected 
manifestations, they should be 
specifically set forth to the extent 
possible.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter 
is not available, personnel at the 
medical center should certify the 
address to which the letter was sent, 
and certify that it was not returned 
as undeliverable.

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




